Citation Nr: 0021954	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  95-28 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hair loss, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for nausea and 
dizziness, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for fatigue and 
shortness of breath, to include as due to an undiagnosed 
illness.

4.  Entitlement to service connection for joint and muscle 
pains, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 1982 
and from November 1990 to May 1991, with additional service 
with the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).

In written argument dated in April 2000, the veteran's 
service representative refers to eight additional issues 
(numbered 8 through 16 in the 1-646) that are not in 
appellate status.  These additional claims were denied by an 
RO decision in June 1997 and, as a notice of disagreement was 
not been received within one year of the notice of that 
decision (38 C.F.R. §§ 20.201, 20.302(a) (1999), it is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991).  Thus, the veteran 
must submit new and material evidence to reopen those claims.  
38 C.F.R. § 3.156 (1999). 


FINDINGS OF FACT

1.  There is no competent medical evidence relating the 
veteran's hair loss to his period of active service.

2.  There is no competent medical evidence relating any 
claimed nausea and dizziness to the veteran's period of 
active service.

3.  There is no competent medical evidence relating any 
claimed fatigue and shortness of breath to the veteran's 
period of active service.

4.  There is competent medical evidence that suggests a link 
between the veteran's muscle and joint pains and his period 
of active service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for hair 
loss is not well grounded.  38 U.S.C.A. §§ 1117, 5107(a) 
(West 1991); 38 C.F.R. § 3.317 (1999).

2.  The claim of entitlement to service connection for nausea 
and dizziness is not well grounded.  38 U.S.C.A. §§ 1117, 
5107(a) (West 1991); 38 C.F.R. § 3.317 (1999).

3.  The claim of entitlement to service connection for 
fatigue and shortness of breath is not well grounded.  
38 U.S.C.A. §§ 1117, 5107(a) (West 1991); 38 C.F.R. § 3.317 
(1999).

4.  The claim of entitlement to service connection for muscle 
and joint pains is well grounded.  38 U.S.C.A. §§ 1117, 
5107(a) (West 1991); 38 C.F.R. § 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he incurred several disabilities as a 
result of his active service in the Persian Gulf.  A veteran 
is entitled to service connection for a disability resulting 
from disease or injury incurred in or aggravated in the line 
of duty while in the active military, naval, or air service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1999).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

However, the veteran must first show that his claim for 
service connection is well grounded.  A well-grounded claim 
is one that is plausible, capable of substantiation, or 
meritorious on its own.  See 38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim 
need not be conclusive it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim there is 
no duty to assist the veteran in developing the facts 
pertinent to his claim and the claim must fail.  Epps v. 
Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded, the veteran must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to prove service incurrence.  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997). 

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

Finally, pursuant to 38 U.S.C.A. § 1117 (West 1991) and 38 
C.F.R. § 3.317 (1999), service connection may be established 
for chronic disability resulting from undiagnosed illness 
which cannot be attributed to any known clinical diagnosis 
and which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
war, or to a degree of 10 percent or more not later than 
December 31, 2001.  To fulfill the requirement of chronicity, 
the illness must have persisted for a period of six months.  
38 C.F.R. § 3.317(a)(3) (1999).

Evidence of objective indications of chronic disability, 
other than the veteran's own statements and testimony, is 
required in order to establish a well-grounded claim.  
VAOPCGPREC 4-99 (May 1999).  Objective indications include 
both objective evidence perceptible to an examining physician 
and other non-medical indicators that are capable of 
independent verification.  See 38 C.F.R. § 3.317(a)(2) 
(1999).  In this regard, VA has stated that non-medical 
indicators of an illness may include evidence of time lost 
from work, evidence the veteran has sought medical treatment 
for his symptoms, and "[l]ay statements from individuals who 
establish that they are able from personal experience to make 
their observations or statements."  See Compensation for 
Certain Undiagnosed Illnesses, 60 Fed. Reg. 6660, 6663 
(1995).

Further, it should be noted that signs and symptoms which may 
be manifestations of undiagnosed illness include skin, 
headache, joint pain and gastrointestinal signs or symptoms.  
38 C.F.R. § 3.317(b) (1999).  It should also be emphasized 
that entitlement under these special provisions is only for 
disability which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) (1999).  Service 
connection may not be presumptively established under 38 
U.S.C. § 1117(a) (West 1991) "for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined."  VAOPGCPREC 8-98 (O.G.C. Prec. 8-98), 63 
Fed. Reg. 56703 (1998).

Thus, in order to establish a well-grounded claim pursuant to 
38 U.S.C. § 1117 and 38 C.F.R. § 3.317 a claimant need only 
present some evidence (1) that he or she is "a Persian Gulf 
veteran"; (2) "who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of [38 C.F.R. § 3.317]"; 
(3) which "became manifest either during active military, 
naval or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001"; and (4) 
that such symptomatology "by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis."  38 C.F.R. § 3.317(a);  Neuman v. West, 
U.S. Vet. App. No. 98-1410 (July 21, 2000).

The veteran's service medical records do not include any 
complaints, findings, or diagnoses related to his claimed 
disabilities.  The veteran's medical records from the Army 
Reserves include a complaint of left knee pain and mild joint 
swelling in August 1984.  In August 1992, the veteran 
presented with patches of gray hair and baldness.  He stated 
that his hair had changed gradually over a period of three to 
six months.  Physical examination showed several one to four 
centimeter patches of white hair and alopecia scattered over 
the entire scalp area.  The impression was alopecia areata.  
During a dermatology consultation the following month, well-
demarcated areas of alopecia on the scalp without 
inflammation or scarring, and several areas of diffuse growth 
of white terminal hair were observed.  The veteran was again 
assessed with alopecia areata.  An October 1992 entry noted 
that the veteran continued to have areas of alopecia, but 
that they were improved.

During a VA examination in October 1993, the veteran 
complained of pain of the shoulders since 1991 during active 
duty but related no prior injury.  He denied a history of 
nausea or dizziness.  He stated that he tired easily with 
exercise and that he became short of breath at times, 
although it was not severe and he did not have wheezing.  He 
claimed that he was exposed to smoke from oil well fires 
while serving in Saudi Arabia.  He was described as 
overweight, with a height of 581/4 inches and weight of 2191/2 
pounds.  The physical examination made no objective findings 
of disability, and found full range of motion and no loss of 
strength of the shoulders and knees.  Diagnoses included 
shoulder pain and ankle pain, cause undetermined; 
hypertension; bilateral arcus senilis; and bilateral pes 
planus.  A dermatology consultation observed patches of 
alopecia with some white hair in the lesions.  The veteran 
was diagnosed with probable alopecia areata, atypical.

VA outpatient records from 1993 through 1996 show that the 
veteran was followed for hair loss and shoulder pain.  In May 
1993, the veteran presented with patches of gray hair and the 
impression given was premature graying.  The Persian Gulf 
Registry examination of June 1993 showed that the veteran 
complained of and was diagnosed with premature graying of 
hair.  In August 1993, the veteran reported that he continued 
to have problems with hair loss.  Bare spots the size of a 
dime with hair around the edges were present on the right 
side of the veteran's head.  He also complained of joint pain 
of the shoulders and ankles.  There was evidence of 
tenderness of the right shoulder and ankles.  The veteran was 
assessed with hair loss secondary to alopecia areata and 
joint pain of questionable etiology.  The following month, 
the veteran was seen for shoulder pain, worse on right, and 
limitation of motion was observed.  He was assessed with 
shoulder pain, rule out bursitis.  In October 1993, the 
veteran continued to be assessed with right shoulder pain and 
alopecia with premature graying.  The diagnosis of alopecia 
areata was confirmed by a dermatology consultation in 
December 1993.  He was also diagnosed with arthralgia due to 
complaints of shoulder and ankle pain.

A June 1994 consultation and letter by the veteran's VA 
physician found that the veteran suffered from right shoulder 
tendonitis and impingement syndrome.  A right shoulder x-ray 
in June 1994 showed no abnormality.  An October 1994 
consultation and letter by the veteran's VA physician showed 
that the veteran was receiving treatment for right shoulder 
impingement and bursitis.  He was being treated with 
antiinflammatory drugs and physical therapy.  The physician 
believed that the condition was temporary and likely to 
resolve.  The veteran received physical therapy for his right 
shoulder from January 1995 to April 1995.  In February 1995, 
he was seen for right shoulder, bilateral knee, and bilateral 
ankle pain.  No findings were made as to the ankles and 
knees.  In January 1996, the impression was acromioclavicular 
spur.  The veteran was followed at the dermatology clinic and 
prescribed medication throughout 1994 to 1996 for his hair 
disorder.

Army Reserve records show that the veteran was placed on 
profile due to chronic shoulder pain in October 1993, and 
January 1994 and September 1994.  In April 1994, the veteran 
complained of right shoulder pain, worse in the morning.  The 
physical examination made no relevant findings, and the 
veteran was assessed with right shoulder strain, possible 
bursitis, rule out rheumatoid arthritis.  In March and April 
1995, the veteran complained of pain in various joints, 
specifically the right shoulder and both ankles.  Limitation 
of motion of the right shoulder was observed but an x-ray was 
normal.  In January 1996, the veteran was placed on a 
permanent profile for flat feet and arthritis.

Records from Raymond E. Kazmar, M.D., disclosed that the 
veteran was followed from March to October 1995 for 
arthritis.  However, a March 1995 x-ray of the right shoulder 
showed no abnormality.  In July and October 1995 letters from 
Dr. Kazmar, he stated that the veteran had arthritis of the 
right shoulder, both heels, and both knees, and that this 
arthritis was of a permanent nature.

The veteran appeared at a hearing before the RO in January 
1996.  He testified that he first noticed the change in his 
hair a few months after returning from the Persian Gulf.  A 
few months later, he reported joint pain to his doctors.  He 
experienced nausea, dizziness, fatigue, and shortness of 
breath shortly after he returned from the Persian Gulf, but 
they subsequently went away.  He continued to feel tired a 
lot, but not enough for him to consider it a problem.  The 
medication had helped his hair condition and he had joint 
pain every day.  He had been diagnosed with bursitis, 
arthralgia, impingement syndrome, and tendonitis, but all x-
rays were negative.  The veteran submitted lay statements 
from friends in February and October 1996.  They stated that 
they had noticed problems with the veteran's hair a few 
months after he returned from the Persian Gulf and that he 
also complained of joint pain.

I. Hair Loss

Based upon the aforementioned evidence, the Board finds that 
the veteran has failed to present a well-grounded claim of 
entitlement to service connection for hair loss as either 
directly related to service or as an undiagnosed illness.  
Although the veteran clearly has current hair loss, there is 
no evidence that such was present during active service.  The 
first medical evidence of hair loss was dated in August 1992, 
more than one year following the veteran's discharge from 
active service.  Further, the veteran has presented no 
evidence of a medical nexus or relationship between his 
current hair loss and his period of active service.  The 
Board cannot rely solely upon the veteran's and his friends' 
statements because evidence of a medical nexus cannot be 
established by lay testimony.  Brewer v. West, 11 Vet. App. 
228 (1998).

Likewise, the veteran's hair loss may not be service 
connected pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 because it does not satisfy the criteria for an 
undiagnosed illness.  Rather, the veteran's hair loss has 
been consistently diagnosed as alopecia areata with premature 
graying.  Therefore, as there is no competent medical 
evidence of a nexus between the veteran's hair loss and his 
period of active service, and as the hair loss has been 
attributed to a known clinical diagnosis, the Board must deny 
the veteran's claim as not well grounded.

II. Nausea and Dizziness

The Board finds that the veteran has failed to present a 
well-grounded claim of entitlement to service connection for 
nausea and dizziness on either a direct or presumptive 
service connection basis.  All available medical evidence is 
completely devoid of complaints, findings, or diagnoses 
related to nausea and dizziness.  In fact, during the October 
1993 VA examination, the veteran specifically denied the 
presence of nausea or dizziness.  The veteran testified at 
his personal hearing that he experienced nausea and dizziness 
shortly after returning from active duty in the Persian Gulf, 
but that the symptoms had gone away.

In the absence of a present disability, the Board cannot find 
the veteran's claim to be well grounded on either a direct or 
presumptive basis.  The Board notes that, pursuant to 38 
C.F.R. § 3.317, an undiagnosed chronic disability must have 
persisted for a period of at least six months.  The Board 
finds that the veteran's testimony regarding his earlier 
episodes of nausea and dizziness is credible; however, as he 
no longer claims to have the disability, the claim must be 
denied as not well grounded.

III. Fatigue and Shortness of Breath

As to his claims for fatigue and shortness of breath, the 
Board again finds that the veteran has failed to present a 
well-grounded claim on either a direct service connection 
basis or as due to an undiagnosed illness.  During a VA 
examination in October 1993, the veteran stated that he tired 
easily with exercise and that he became short of breath at 
times, although it was not severe.  The examiner made no 
relevant objective findings, other than that the veteran was 
overweight.  The remainder of the medical evidence of record 
does not include any complaints or findings related to 
fatigue and shortness of breath.  During his personal 
hearing, the veteran testified that he experienced fatigue 
and shortness of breath shortly after he returned from the 
Persian Gulf, but they subsequently went away.  He continued 
to feel tired a lot, but not enough for him to consider it a 
problem.

Accordingly, the Board finds that it is questionable whether 
the veteran actually has a current disability characterized 
by fatigue and shortness of breath.  The veteran has 
presented no medical evidence of a current disability and has 
testified that the symptoms have largely dissipated.  
However, even assuming that the veteran has a current 
disability, he has presented no medical evidence of a causal 
link between  fatigue or shortness of breath and his period 
of active service.

Likewise, there has been no showing that a chronic 
undiagnosed disability became manifest either during active 
service in the Persian Gulf or to a degree of 10 percent 
thereafter.  See 38 U.S.C.A. § 1117 (West 1991) and 38 C.F.R. 
§ 3.317 (1999).  Specifically, the claimed symptoms fail to 
meet the definition of chronic as there is no evidence that 
they persisted for a period of six months.  In addition, 
there are no objective indications of chronic disability, 
such as the seeking of medical treatment, clinical findings, 
or lay observations, other than the veteran's own statements 
and testimony.  Neuman, supra.  Accordingly, the veteran's 
claim must be denied as not well grounded.

IV. Joint and Muscle Pains

Based upon a review of the aforementioned evidence, the Board 
finds that the veteran has presented a well-grounded claim of 
entitlement to service connection for muscle and joint pain, 
as due to an undiagnosed illness.  The Board observes that 
the veteran has consistently sought treatment for shoulder, 
knee, and ankle pain since 1993.  While the veteran has 
received various diagnoses for his right shoulder, these 
diagnoses have been inconsistent.  For example, one physician 
stated that he believed the disability was temporary, while 
another stated that it was permanent.  In addition, while 
arthritis of the right shoulder has been diagnosed, all x-
rays have been normal.  Moreover, the veteran's knee pain has 
not been attributed to known diagnoses, and at least two 
physicians have remarked that the etiology is unknown.  (A 
June 1997 RO decision granted service connection for right 
and left ankle pain die to an undiagnosed illness; a 10 
percent rating was assigned for each ankle.) 

The Board observes that a non-medical indicator of an illness 
includes evidence that the veteran has sought medical 
treatment for his symptoms, and that to fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(3) (1999).  
In addition, signs and symptoms which may be manifestations 
of undiagnosed illness include joint pain.  38 C.F.R. 
§ 3.317(b) (1999).  Accordingly, based on the overall 
disability picture presented by the evidence, the Board 
believes that the veteran has presented a plausible, and 
therefore, well grounded claim.
However, while the veteran's claim is found to be well 
grounded, further evidentiary development is necessary in 
order to ensure that the case can be properly adjudicated.  
Such development will be addressed in the Remand section of 
this decision.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for hair loss is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for nausea and dizziness is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for fatigue and shortness of breath is 
denied.

The veteran's claim for service connection for muscle and 
joint pain is well grounded, and to this extent only, the 
appeal is granted.


REMAND

Because the Board has determined that the veteran's claim of 
entitlement to service connection for muscle and joint pains 
is well grounded, a duty to assist in the development of his 
claim is mandated by 38 U.S.C.A. § 5107(a) (West 1991).  A 
review of the record discloses that additional action by the 
RO is necessary in order to comply with this duty and before 
the Board may proceed with appellate review.

The veteran has not been afforded a VA examination since 
1993.  The Board believes that it would be helpful for the 
veteran to undergo a comprehensive VA examination to 
determine if his joint and muscle pains may be attributed to 
a clinical diagnosis and whether they may be related to his 
service in the Persian Gulf.

Under the provisions of VBA Circular 20-92-29 (Revised July 
2, 1997), the RO is required in claims alleging disability 
from exposure to environmental agents while in the Persian 
Gulf to "undertake all required development action, including 
requesting a VA general medical examination."  Other 
specialist examinations are to be ordered as appropriate.  In 
addition, VBA All-Stations Letter 98-17 (2/26/98) contains 
mandatory guidelines for disability examinations of Gulf War 
veterans outlined in a memorandum dated February 6, 1998.

In view of the Board's decision finding that the veteran has 
submitted a well-grounded claim, and in light of the fact 
that the veteran has not undergone a VA examination since 
1993, the case is hereby REMANDED to the RO for the following 
actions:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology and extent of the muscle and 
joint pains of his shoulders and knees.  
The claims folder, a copy of this REMAND, 
and a copy of the February 6, 1998 
memorandum containing the Guidelines for 
Persian Gulf War disability examinations 
must be made available to and be reviewed 
by the examiner prior to the examination.  
The examiner should acknowledge such 
review in the examination report.  The 
examination should be conducted under the 
new protocol for Persian Gulf War 
veterans claiming service connection for 
undiagnosed illnesses in order to 
determine the nature and extent of the 
veteran's claimed muscle and joint pains.  
In particular, the examiner should 
attempt to reconcile the various 
diagnoses assigned to the veteran's right 
shoulder pain.  All associated objective 
and subjective symptoms should be noted.  
If any such symptoms are attributed to 
any diagnosis, the examiner is asked to 
determine whether it is at least as 
likely as not that the diagnosed 
condition is the result of, or increased 
during, active service.  The examiner 
should also identify specifically which 
symptoms, if any, are not attributed to 
any diagnosis.  See 38 C.F.R. § 
3.317(a)(1)(ii) (1999).

2.  When the development requested has 
been completed, the RO must adjudicate 
the veteran's well grounded claim for 
service connection for muscle and joint 
pains, to include as due to an 
undiagnosed illness, on the merits.  If 
any benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
length of time in which to respond before 
the record is returned to the Board for 
further review.

The veteran is hereby informed that he has a right to present 
any additional evidence or argument while the issue is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of this issue, either favorable or unfavorable, 
at this time.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  The 
Remand section of this decision does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).

 
- 6 -


- 1 -


